DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 4/21/2022 is acknowledged.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the transmitting and receiving of radar signals with respect to the flying platform trajectory as specified in claims 1 and 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 requires a step of “moving, with a flying platform comprising a radar for synthetic aperture radar, SAR, vertical imaging, along a trajectory corresponding to a synthetic aperture…”  The limitation is worded awkwardly such that it is not clear what the language imposes. What is doing the “moving”; what is “moved”?  The claim requires moving, “with a flying platform comprising a radar…”  Is this to say that something is moved (along) “with the flying platform comprising a radar”?  If so, what? Or is the “flying platform comprising a radar…” itself used to move something?  Further, claim 15 indicates that a processor is caused “to carry out the method according to claim 1”, which includes such moving step. It is not clear what it would mean for a processor itself to “carry out” such a step of “moving”.  It is apparent that the intent for the invention is that a flying platform moves a radar, a radar transmits and receives signals, and that a processor forms a SAR image and detects features. Amendments to this effect are suggested for claims 1 and 15.  
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance:
Claim 2 recites the broad recitation “between eighty degrees and one hundred degrees”, and the claim also recites “preferably between eighty-five degrees and ninety-five degrees, more preferably between eighty-seven degrees and ninety-three degrees, yet more preferably between eighty-eight degrees and ninety-two degrees, and yet even more preferably between eighty-nine degrees and ninety-one degrees” which is the narrower statement of the range/limitation. 
Claim 13 recites the broad recitation “a first frequency band from ten megahertz to one hundred megahertz”, and the claim also recites “preferably from twenty megahertz to ninety megahertz, and more preferably from twenty-seven to eighty-three megahertz” which is the narrower statement of the range/limitation. 
Claim 14 recites the broad recitation “a second frequency band from one hundred and ten megahertz to three hundred and eighty megahertz”, and the claim also recites “preferably from one hundred and twenty megahertz to three hundred and seventy megahertz, and more preferably from one hundred and thirty-seven megahertz to three hundred and fifty-eight megahertz” which is the narrower statement of the range/limitation. 
As such, claims 2, 13, and 14 are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Concerning claim 6, claim 3, upon which claim 6 depends, requires “excluding data relating to received radar reflections at an aperture position at nadir of the flying platform during a duration including the flying platform passing over the horizontally buried linear object, the data being excluded during said duration based on a nadir reflectivity contribution of the received radar reflections meeting a first criterion.” Claim 6 then requires that the step of excluding data comprises “turning off the radar during said duration”.   However, it is apparent that if the radar is “turned off”, there would be no “received radar reflections” having a “nadir reflectivity contribution” for this claimed “duration”, creating a conflict between the claims.  As such, the intent of the presented claim language and the metes and bounds of claim 6 cannot be determined. 
Claim 11 requires that the claim 1 step of “transmitting and receiving” further comprises “transmitting and receiving a radar signal in a direction parallel to the trajectory of the flying platform”.  As a first matter, from the wording it is not clear if the intent is in fact to require further transmitting and receiving of “a radar signal” in addition to the transmitting and receiving of radar signals already set forth in claim 1 (i.e. a first and second transmission/reception), or indeed if claim 11 is intended to further limit the transmitting and receiving of the same signals. Additionally, if claim 11 is intended to refer to the same signal(s) as claim 1, the direction requirement is unclear.  Claim 1 requires that the radar is for “vertical imaging”, this imaging based on radar signal reflections from the ground.  However, claim 11 requires transmission and reception of a signal “in a direction parallel to the trajectory of the flying platform”, i.e. to/from directions directly in front of or behind the flying platform, which would not be for “vertical imaging” of the ground. It is not clear how to reconcile these requirements and the intent is not clear, in the event that the two claims are intended to define the same signal transmission/reception.  Also note the drawing objection above; the lack of illustration hinders interpretation.
Claim 12 requires the radar be configured for “meter wave SAR technology”.  The metes and bounds of this “technology” cannot be determined.  The specification is not found to define the termed “technology” and such does not have an established definite meaning in the art.  Further complicating interpretation, the specification states: “According to some aspects, the radar is configured to transmit and receive radar signals in a second frequency band from one hundred and ten megahertz to three hundred and eighty megahertz, preferably from one hundred and twenty megahertz to three hundred and seventy megahertz, and more preferably from one hundred and thirty-seven megahertz to three hundred and fifty-eight megahertz. Meter wave technology is less sensitive to variations in ground variations than sub-meter wavelength technology. Meter wave length technology further provides desirable trade-offs between ground penetration and resolution.” That is, on the supposition that “meter wave technology” refers to the wavelength of the frequencies employed, the above frequency ranges include those having wavelengths which are in fact “sub-meter”, i.e. those above 300 MHz, yet appear to be within the scope of what Applicant regards as “meter wave” technology.
Claims not specifically identified above are indefinite as they depend on at least one other indefinite claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 12, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martinez-Lorenzo (“Physical Limitations on Detecting Tunnels Using Underground-Focusing Spotlight Synthetic Aperture Radar”).
Regarding claim 1, Martinez-Lorenzo discloses a method for detecting a horizontally buried linear object (tunnel), the horizontally buried linear object having a longitudinal extension, the method comprising:
moving, with a flying platform comprising a radar for synthetic aperture radar, SAR, vertical imaging, along a trajectory corresponding to a synthetic aperture (pages 65-66, subsection A), 
transmitting and receiving radar signals while moving along the trajectory corresponding to the synthetic aperture (pages 65-66, subsection A, Table I),
forming a SAR image based on collected data representing radar signal reflections received from the ground (Abstract, e.g. Fig. 4), and 
 detecting one or more features in the formed SAR image relating to the horizontally buried linear object (Page 67, right column: “In all the cases shown in Fig. 4. the tunnel depth D and the width Hx of the reconstructed image agree with those of the real geometry”), wherein said trajectory being oriented in a direction substantially perpendicular to an expected orientation of the longitudinal extension of the horizontally buried object and traversing the horizontally buried object (Fig. 1).
Regarding claim 2, the incident angle illustrated by Martinez-Lorenzo in Figure 1 indicates a 90 degree angle of the flying platform with respect to the longitudinal extension of the tunnel.
Regarding claims 12 and 14, Martinez-Lorenzo discloses “meter wave SAR technology” within the claimed frequency band (i.e. 300 MHz; page 66, Table 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 3, 5, 7, 9, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martinez-Lorenzo as applied to claim 1 above, and further in view of Villano et al. (2018/0284262).
Regarding claims 3, 5, 7, and 9, Martinez-Lorenzo is not found to discuss excluding nadir reflections or focusing based on received nadir radar signal reflection.  However, it was known in the art at the time the invention was filed that nadir reflections have an undesirable impact on SAR images, e.g. as indicated by Villano ([0005]).  Villano discloses focusing the transmitted signal based on a received nadir radar signal reflection and excluding nadir reflections meeting a first criterion (e.g. [0054, [0058]). It would have been obvious to one of ordinary skill in the art to modify the method of Martinez-Lorenzo to focus the transmitted signal based on a received nadir radar signal reflection and exclude nadir echo data by zeroing such data as disclosed by Villano in order to mitigate its impact on the images. Concerning claim 5 specifically, with such a modification the data is excluded “based on” the reflectivity contribution “relating to” received radar reflections from “a first Fresnel zone”, i.e. within the radiation pattern of the radar.
Regarding claim 15, Martinez-Lorenzo is not found to explicitly disclose a computer readable storage medium storing computer executable instructions which when executed cause the processor to carry out the method of claim 1.  Villano discloses such a storage medium for performing the disclosed method (e.g. [0028]).  It would have been obvious to one of ordinary skill in the art to produce the claimed storage medium having instructions for a processor to carry out the method of Martinez-Lorenzo in order to achieve the conventional advantages of computer implemented methodology, e.g. speed and repeatability with predictable results. 

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martinez-Lorenzo in view of Villano as applied to claim 7 above, and further in view of Fujisaka et al. (5,323,162).
 Martinez-Lorenzo as modified by Villano is not found to specifically disclose applying “zero Doppler removal”.  Fujisaka discloses a synthetic aperture radar imaging method where zero Doppler removal is applied (column 9, lines 26-33).  It would have been obvious to one of ordinary skill in the art to apply zero Doppler removal in the method of Martinez-Lorenzo in order to compensate for radar platform motion as taught by Fujisaka.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martinez-Lorenzo as applied to claim 1 above, and further in view of Ulander (6,466,156).
Martinez-Lorenzo discloses a radar frequency of 300 MHz (Table 1) but is not found to disclose frequencies in the range of 10 to 100 MHz.  In discussing known synthetic aperture radar art, Ulander discloses that the SAR technique has been applied to a wide frequency range, including in the range of 10-100 MHz (column 1, lines 49-61).  It would have been obvious to one of ordinary skill in the art to modify the method of Martinez-Lorenzo to use frequencies within 10 to 100 MHz in order to increase penetration of the radar waves as discussed by Ulander. 

Allowable Subject Matter
As best can be interpreted, claims 4, 10, and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Note that for claim 11, this includes transmission and reception of signals from the ground as well as transmission and reception of signals in a direction parallel to the trajectory of the flying platform. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art relates to radar imaging of objects at or under the surface of the ground.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew M Barker whose telephone number is (571)272-3103. The examiner can normally be reached M, W, Th, 8:00 AM-6:30 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571-273-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW M BARKER/           Primary Examiner, Art Unit 3646